PER CURIAM.
Gust and Alvina Nelson, in accordance with appropriate statutory provisions, challenged the validity of certain assessments levied by the city of St. Paul against their *640real property. The trial court determined that the amount of the assessment was in excess of the benefits to the property and that the improvements actually conferred no benefit on the property. The city of St. Paul appeals from the judgment. We affirm.
A detailed statement of the facts is unnecessary. We have reviewed the proceedings herein and hold that the trial court properly applied the standards we have established for review of assessments. See, Gibbish v. Village of Burnsville, 294 Minn. 313, 200 N.W.2d 310 (1972); Carlson-Lang Realty Co. v. City of Windom, Minn., 240 N.W.2d 517 (1976). The findings by the trial court are not clearly erroneous. Rule 52.01, Rules of Civil Procedure.
Affirmed.